      Case 6:21-cv-00948-ADA-JCM Document 1-2 Filed 09/13/21 Page 1 of 5




                            EXHIBIT B
                           6:21-CV-00948




DEFENDANT'S NOTICE OF REMOVAL                                          PAGE 7
   Case 6:21-cv-00948-ADA-JCM Document 1-2 Filed 09/13/21 Page 2 of 5
                                                                                        Flied 8/3/2021 3:24 PM
                                                                                        Joanna Staton, District Clerk
                                                                                        District Court - Bell County, TX
                                                                                        by Melissa Wallace ,Deputy




copy
  ROSA CULP
                                    CAUSE NO.21DCV326510

                                                                  IN THE DISTRICT COURT
      Plaintiff

  VS.                                                            1.69th        Judicial District

  WALMART INC.
      Defendant
                                                                 BELL COUNTY,TEXAS

                            PLAINTIFF'S ORIGINAL PETITION

        COMES NOW, ROSA CULP (hereinafter "Plaintiff"), complaining of and about

WALMART INC. (hereinafter "Defendant") and for cause of action show unto the Court the

following:

                         I. DISCOVERY CONTROL PLAN LEVEL

        1.     Plaintiff intends that discovery be conducted under Level II as set forth by Texas

Rule of Civil Procedure 190.3.

                                 II. PARTIES AND SERVICE

        2.     Plaintiff is an Individual whose address is 806 Saratoga Drive, Apartment A,

Temple, Texas 76504. The last three digits of her social security number are 493. The last three

digits of her driver license number are 665.

        3.     Defendant is a foreign for-profit corporation registered and doing business in the

state of Texas. Defendant may be served through its registered agent, CT Corporation System, at

1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                             III. JURISDICTION AND VENUE

        4.    The subject matter in controversy is within the jurisdictional limits of this court.

        5.    Plaintiff seeks only monetary relief over $1,000,000.

        6.    This court has jurisdiction over the parties under Section 17.042(2) of the Texas
    Case 6:21-cv-00948-ADA-JCM Document 1-2 Filed 09/13/21 Page 3 of 5




  Civil Practice and Remedies Code because Defendant committed a tort in whole or in part in this

 state. This court has jurisdiction over Defendant because said Defendant purposefully availed

 itself of the privilege of conducting activities in the state of Texas and established minimum

 contacts sufficient to confer jurisdiction over said Defendant. Moreover, the assumption of

 jurisdiction over Defendant will not offend traditional notions of fair play and substantial justice

 and is consistent with the constitutional requirements of due process.

          7.       Venue in Bell County is proper in this cause under Section 15.002(a)(1) of the

 Texas Civil Practice and Remedies Code because all or a substantial part of the events or

 omissions giving rise to this lawsuit occurred in this county.

                                               IV.FACTS

         8.       On July 6,2020,Plaintiff was an invitee on Defendant's premises Walmart

Supercenter located at 6801 West Adams Avenue, Temple,Texas 76502 when Plaintiff slipped

and fell.

         9.       As a direct and proximate cause ofDefendant's conduct, Plaintiffsustained

significant injuries requiring medical treatment.

                                          V.NEGLIGENCE

         10.      Defendant owed Plaintiff a duty to use ordinary care to keep its premises in a

reasonably safe condition.

         1 1.     On July 6,2020, Defendant breached its duty to Plaintiff by allowing its floor to

remain in an unreasonably safe condition. At said time and place, Plaintiff fell when Defendant

maintained a dangerous condition with actual or constructive knowledge that Defendant's floor

was dangerously maintained and Defendant allowed said condition to be present without warning

the Plaintiff of the presence of the danger.



Plaintiff's Original Petition                                                                         2
    Case 6:21-cv-00948-ADA-JCM Document 1-2 Filed 09/13/21 Page 4 of 5




          12.      As a direct and proximate cause of Defendant's conduct, Plaintiff sustained

 significant injuries requiring medical treatment. In causing said known dangerous condition to

 persist on that certain premises described hereinabove, Defendant:

         (a)       Negligently failed to exercise ordinary care.


        (b)        Negligently failed to cure a known danger.


        (c)        Negligently failed to warn Plaintiff ofsaid known danger.


        (d)        Otherwise acted in negligent disregard of the rights and safety of the Plaintiff and

 other business invitees.

                                   VI. DAMAGES FOR PLAINTIFF

          13.     As a direct and proximate result of Defendant's actions, constituting the basis of

this lawsuit, Plaintiff was caused to suffer serious bodily injuries, and to incur the following

damages:

                  A.       Reasonable medical care and expenses in the past. These expenses were
                           incurred by Plaintiff for the necessary care and treatment of the injuries
                           resulting from the accident and/or the aggravation of prior injuries and
                           such charges are reasonable and were usual and customary charges for
                           such services in Bell County, Texas;

                  B.       Reasonable and necessary medical care and expenses which will in all
                           reasonable probability be incurred in the future;

                  C.       Physical pain and suffering in the past;

                  D.       Physical pain and suffering in the future;

                 E.        Loss of earnings in the past;

                  F.      Loss of earning capacity which will, in all probability, be incurred in the
                          future;

                 G.       Loss of Household Services in the past;


Plaintiff's Original Petition                                                                       3
        Case 6:21-cv-00948-ADA-JCM Document 1-2 Filed 09/13/21 Page 5 of 5




                       H.       Loss of Household Services in the future;

                       I.       Mental anguish in the past; and

                       J.       Mental anguish in the future.

                                    VII. DEMAND FOR TRIAL BY JURY

              14.      Plaintiff demands ajury trial and tenders the appropriate fee with this petition.

                                                 VIII. PRAYER

              WHEREFORE,premises considered, Plaintiff respectfully prays that the Defendant be

     cited to appear and answer herein, and that upon a final hearing of the cause, judgment be

     entered for the Plaintiff against Defendant for damages in an amount within the jurisdictional

     limits of the Court; together with prejudgment interest (from the date of injury through the date

•    ofjudgment) at the maximum rate allowed by law; post-judgment interest at the legal rate, costs

     of court; and such other and further relief to which the Plaintiff may be entitled at law• or in

    equity.


                                                                Respectfully submitted,

                                                            SLOCUMB LAW FIRM,PLLC


                                                            /s/Tim C. Schurmann
                                                            Tim C.Schurmann
                                                            Texas State Bar No.24081276
                                                             1910 Pacific Avenue, Suite 15700
                                                            Dallas, Texas 75201
                                                            P)469.270.8585
                                                            F)888.853.2247
                                                            Email: tschurmann@slocumblaw.com
                                                            Attorneyfor Plaintiff




    Plaintiff's Original Petition                                                                          4
